Exhibit 10.47

EMPLOYMENT AGREEMENT DATED MARCH 31, 2008 BETWEEN

JOHN KERNAGHAN AND PHARMERICA CORPORATION

THIS AGREEMENT by and between PharMerica Corporation, including its subsidiaries
and affiliates (collectively “PharMerica” or “the Company”), and John Kernaghan
(the “Executive”), is effective as of March 31, 2008, the Executive’s first day
of employment with PharMerica (the “Employment Date”);

WHEREAS, PharMerica is engaged in hospital and long-term care institutional
pharmacy services, and PharMerica expects in the future to pursue and engage in
additional related lines of business; and

WHEREAS, the Executive understands that PharMerica’s business and goodwill
depend on the preservation of its confidential information, trade secrets,
workforce and customer relationships;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. The Company shall employ the Executive, either directly or
through a Subsidiary, and the Executive shall serve the Company or any such
Subsidiary, on the terms and conditions set forth in this Agreement, beginning
on the Employment Date and ending either when employment ceases as provided
below in Section 4, or three (3) years after the Employment Date, whichever date
occurs first (the “Employment Period”).

2. Position and Duties.

(a) During the Employment Period, the Executive shall be employed as the Vice
President of Information Services of the Company, subject to such changes in
title as may be proposed by the Board or the Chief Executive Officer and
consented to by the Executive. The Executive shall report to the Executive
designated by the Chief Executive Officer and shall perform such duties for the
Company as are related typically to the office of Vice President of Information
Services, in the manner reasonably directed by his supervisor, in his
supervisor's discretion.

(b) During the Employment Period, but excluding any periods of vacation and
absence due to intermittent illness to which the Executive is entitled, and any
services on corporate, civic or charitable boards or committees, lectures,
speaking engagements or teaching engagements that are approved by the
Executive’s direct supervisor and that do not significantly interfere with the
performance of the Executive’s responsibilities to the Company or violating the
provisions of Sections 8, 9, 10, and 11, the Executive shall devote his full
time and attention during normal business hours to the business and affairs of
the Company and the Executive shall use reasonable efforts to carry out all
duties and responsibilities assigned to him faithfully and efficiently.

3. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary of $225,000, payable in accordance with the regular payroll
practices of the Company. The Executive’s base salary shall be reviewed annually
by the Chief Executive Officer of the Company, in accordance with the Company’s
standard practices for executives generally, and may be increased, but not
decreased, as determined by the Chief Executive Officer or the Company's
Compensation Committee, or their authorized designees, in their sole discretion.

(b) Annual Bonus and Incentive Plans; Other Benefits. During the Employment
Period: (i) the Executive shall be entitled to participate in any short-term
programs established and/or maintained by the Company for its senior level
executives generally; (ii) the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs of the
Company to at least the same extent as other vice presidents of the Company;
(iii) the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in, and shall receive all



--------------------------------------------------------------------------------

benefits under, all welfare benefit plans provided by the Company to at least
the same extent as other vice presidents of the Company; (iv) the Executive
shall be entitled to an executive level relocation assistance agreement, up to a
maximum value of $100,000 (eligible for 35% gross up, as applicable), subject to
pro-rated reimbursement should the Executive leave the Company voluntarily prior
to 24 months from his Employment Date; and (v) the Executive shall be entitled
to, and the Company shall provide the Executive with 20 days of paid time off
during each calendar year to use at the Executive’s discretion in accordance
with the Company’s paid time off policy. Any bonus for fiscal year 2008 will be
pro-rated based on the Executive’s Employment Date. The Executive shall not be
eligible for the Company's long-term incentive program.

(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive advancement or prompt reimbursement for all reasonable expenses incurred
or anticipated to be incurred by the Executive in carrying out the Executive’s
duties under this Agreement, provided that the Executive complies with the
generally applicable policies, practices and procedures of the Company for
submission of expense reports, receipts, or similar documentation of such
expenses.

(d) Stock Award. The Executive will be granted a one-time stock award in 2008,
comprised of 25,000 stock options and 25,000 restricted shares. The stock
options will vest at a rate of 25% per year from the grant date, with 100%
vested in four (4) years from the grant date; the restricted shares will vest
three (3) years from the grant date. The grant date will be the Employment Date.
Because the Executive has agreed to a three (3) year Employment Period, which is
less than the four (4) year vesting period for this stock award, as long as the
Executive remains with the Company for the full three (3) year Employment
Period, he will not have forfeited the stock options, and they will nevertheless
vest four (4) years from the grant date. If the Executive’s employment ceases
before the end of the three (3) years for any of the reasons provided below in
Section 4, then the Company’s obligations regarding the stock award as provided
below in Section 5 will apply. Equity grants are made in amounts and at such
times as designated by the Board of Directors.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death or long term Disability
during the Employment Period. “Disability” means a condition entitling the
Executive to benefits under the Company’s Long Term Disability Plan, policy or
arrangement.

(b) By the Company. The Company may terminate the Executive’s employment under
this Agreement during the Employment Period for Cause or without Cause. “Cause”
means

(i) the continued failure by the Executive to substantially perform his duties
as contemplated by this Agreement (other than any such failure resulting from
his incapacity due to physical or mental illness or injury or any such actual or
anticipated failure after the issuance by the Executive of a Notice of
Termination for Good Reason) over a period of not less than thirty days after a
demand for substantial performance is delivered to the Executive by the Board or
by the Chief Executive Officer of the Company, which demand identifies the
manner in which it is believed that the Executive has not substantially
performed his duties;

(ii) the willful misconduct of the Executive materially and demonstrably
injurious to the Company (including, without limitation, any breach by the
Executive of Sections 8, 9, 10, or 11 of this Agreement); provided that no act
or failure to act on the Executive’s part will be considered willful if done, or
omitted to be done, by him in good faith and with reasonable belief that his
action or omission was in the best interest of the Company;

(iii) the commission by or indictment of the Executive for a misdemeanor, which,
as determined in good faith by the Board, constitutes a crime of moral turpitude
and gives rise to material harm to the Company or to any subsidiary or affiliate
of the Company;



--------------------------------------------------------------------------------

(iv) the commission by or indictment of the Executive for a felony (including,
without limitation, any felony constituting a crime of moral turpitude); or

(v) material breach by the Executive of the Executive’s obligations under this
Agreement.

(c) By the Executive. The Executive may terminate employment under this
Agreement for Good Reason or without Good Reason. “Good Reason” means:

(i) any reduction in the Executive’s Base Salary or incentive bonus opportunity,
as provided in Section 3 above; or

(ii) material failure by the Company to comply with any provision of Sections 2
and 3 of this Agreement, other than an isolated, insubstantial or inadvertent
failure that is not taken in bad faith and is remedied by the Company within 30
days after receipt of written notice thereof from the Executive.

Notwithstanding the foregoing, “Good Reason” for purposes of Section 4(c)(i)
shall not include a reduction in Base Salary or incentive bonus opportunity if
such reduction is coincident with a reduction applicable to all members of the
senior management team. A termination of employment by the Executive for Good
Reason shall be effectuated by giving the Company written notice (“Notice of
Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific conduct that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies. Such Notice of
Termination for Good Reason must be received by the Company no later than the
60th day after the event, or last in a series of events, that gives rise to Good
Reason. The Company shall have 20 days to remedy the conduct set forth in the
Notice of Termination for Good Reason. A termination of employment by the
Executive for Good Reason shall be effective on the 60th business day following
the date when the Notice of Termination for Good Reason is given, unless the
conduct set forth in the notice is remedied by the Company within the 20-day
period. A termination of the Executive’s employment by the Executive without
Good Reason shall be effected by giving the Company at least 30 days’ advance
written notice of the termination.

(d) Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the date of the Executive’s Disability, the date the
termination of the Executive’s employment under this Agreement by the Company
for Cause or without Cause or by the Executive for Good Reason or without Good
Reason, as the case may be, is effective. The Employment Period shall end on the
Date of Termination.

5. Obligations of the Company upon Termination.

(a) By the Company Other Than for Cause; or By the Executive for Good Reason.
If, during the Employment Period, the Company terminates the Executive’s
employment under this Agreement (other than for Cause) or the Executive
terminates employment under this Agreement for Good Reason:

(1) the Executive shall be entitled to (i) continued payment for twelve
(12) months after the Date of Termination of the Executive’s current base salary
(as in effect on the Date of Termination), and (ii) a bonus equal to the average
of the annual bonuses earned by the Executive over the three complete years (or
if less than three years, the average bonus earned during such shorter period)
preceding the Date of Termination (that is, not including the bonus year that
includes the Date of Termination) to be paid on the first business day at the
conclusion of the twelve month period after the Date of Termination; and

(2) for the twelve (12) month period following the Date of Termination, the
Executive will receive waiver of the applicable premium otherwise payable for
COBRA continuation coverage for the Executive, his spouse and eligible
dependents (to the extent



--------------------------------------------------------------------------------

covered on the Date of Termination) for health, prescription, dental and vision
benefits; provided, however, that to the extent COBRA continuation coverage
eligibility expires (unless such expiration is due to eligibility for other
group health insurance or Medicare) before the end of such twelve month period,
the Executive will receive payment, on an after-tax basis, of an amount equal to
the premium the Company would have otherwise waived for COBRA coverage. The
obligations of the Company to provide benefits under this Section 5(a)(2) shall
terminate on the date of occurrence of the first to occur of any of the
following, if any of the following should occur prior to the end of the twelve
(12) month period: (i) the date of commencement of eligibility of the Executive
under the group health plan of any other employer or (ii) the date of
commencement of eligibility of the Executive for Medicare benefits.

In addition, the Executive shall be entitled to receive executive level
outplacement assistance under any outplacement assistance program then being
maintained by the Company in accordance with the terms of any such program. The
Executive shall also become vested in any outstanding options, restricted stock
or other equity incentive awards only to the extent provided for under the terms
governing such equity incentive award. The Company shall also pay, or cause to
be paid, to the Executive, in a lump sum in cash within 30 days after the Date
of Termination (or, in the case of the pro-rated Annual Bonus Amount, at the
time such bonus would otherwise be paid), the Executive’s accrued but unpaid
cash compensation (the “Accrued Obligations”), which shall include but not be
limited to, (W) the Executive’s base salary through the Date of Termination that
has not yet been paid (X) an amount representing a 100% target bonus for the
Executive’s salary grade for the year of termination, multiplied by a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365 (the “Annual Bonus
Amount”), (Y) any accrued but unpaid vacation pay, and (Z) similar unpaid items
that have accrued and as to which the Executive has become entitled as of the
Date of Termination, including declared but unpaid bonuses and unreimbursed
employee business expenses; provided, however, that the Company’s obligation to
make any payments, or cause any payments to be made, under this paragraph (a) to
the extent any such payment shall not have accrued as of the day before the Date
of Termination shall also be conditioned upon the Executive’s execution, and
non-revocation, of a written release, substantially in the form attached hereto
as Exhibit 1, of any and all claims against the Company and all related parties
with respect to all matters arising out of the Executive’s employment under this
Agreement or the termination thereof (other than any entitlements under the
terms of this Agreement to indemnification or under any other plans or programs
of the Company in which the Executive participated and under which the Executive
has accrued and is due a benefit).

If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the U.S. Tax Code (the “Code”) and the Executive is a specified
employee as defined in Section 409A(a)(2)(B)(i) and Income Tax Regulations under
Section 409A, no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the Date of Termination (the “New Payment
Date”). The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the termination date and the New Payment
Date shall be paid to the Executive, without interest, in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, the Company
shall pay the Accrued Obligations to the Executive or the Executive’s estate or
legal representative, as applicable, in a lump sum in cash within 30 days after
the Date of Termination. If the Executive's employment is terminated by reason
of the Executive's death, the Executive shall also become vested in any
outstanding options, restricted stock or other equity incentive awards. If the
Executive's employment is terminated by reason of the Executive's death or
Disability, the Company shall have no further obligations under this Agreement
or otherwise to or with respect to the Executive other than for any entitlements
under the terms of any other plans or programs of the Company in which the
Executive participated and under which the Executive has become entitled to a
benefit.



--------------------------------------------------------------------------------

(c) By the Company for Cause; By the Executive Other than for Good Reason. If
the Executive’s employment is terminated by the Company for Cause during the
Employment Period, or the Executive voluntarily terminates employment during the
Employment Period, other than for Good Reason, the Company shall pay the
Executive, or shall cause the Executive to be paid, the Executive’s base salary
through the Date of Termination that has not been paid and the amount of any
declared but unpaid bonuses, accrued but unpaid vacation pay, and unreimbursed
employee business expenses, and the Company shall have no further obligations
under this Agreement or otherwise to or with respect to the Executive other than
for any entitlements under the terms of any other plans or programs of the
Company in which the Executive participated and under which the Executive has
become entitled to a benefit.

(d) Termination Pursuant to a Change of Control. If there is a Change of
Control, as defined in Section 5(d)(i) below, during the Employment Period, the
provisions of this Section 5(d) shall apply and shall continue to apply
throughout the remainder of Employment Period. If, within one (1) year following
a Change of Control, the Executive’s employment is terminated by the Company or
the Executive following the occurrence of any of the events listed in
Section 5(d)(ii) below or if the Executive’s employment is terminated without
cause (in accordance with Section 5(a) above), the Company shall pay to the
Executive (or the Executive’s estate, if applicable) the payments described
under Section 5(a) and the Executive shall become vested in any outstanding
options, restricted stock, or other equity incentive award; provided that the
Company’s obligation to make any payment, or to permit any vesting of
outstanding options, restricted stock, or other equity incentive award as
described above, shall be conditioned upon the Executive’s execution, and
non-revocation, of a written release, substantially in the form attached hereto
as Exhibit 1.

(i) Change of Control shall mean the occurrence of one or more of the following
events:

(A) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company, in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company, representing forty percent
(40%) or more of the combined voting power of the Company’s then outstanding
securities; or

(B) persons who, as of the Effective Date, constituted the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board of Directors,
provided that any person becoming a director of the Company subsequent to the
Effective Date whose election was approved by at least a majority of the
directors then comprising the Incumbent Board shall, for purposes of this
Section 5(d), be considered a member of the Incumbent Board; or

(C) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than forty percent (40%) of the combined voting



--------------------------------------------------------------------------------

power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as hereinabove defined) acquires more
than forty percent (40%) of the combined voting power of the Company’s then
outstanding securities; or

(D) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(ii) The events referred to in Section 5(d) above shall be as follows:

(A) a reduction of the Executive’s salary other than a reduction that (1) is
based on the Company’s financial performance or (2) is similar to the reduction
made to the salaries provided to all or most other vice presidents of the
Company; or

(B) a significant change in the Executive’s responsibilities and/or duties which
constitutes, when compared to the Executive’s responsibilities and/or duties
before the Change of Control, a demotion; or

(C) a material loss of title or office; or

(D) the relocation of the offices at which the Executive is principally employed
as of the Change of Control to a location more than fifty (50) miles from such
offices, which relocation is not approved by the Executive.

The Executive shall provide the Company with reasonable notice and an
opportunity to cure any of the events listed in Section 5(d)(ii) and shall not
be entitled to compensation pursuant to this Section 5(d) unless the Company
fails to cure within a reasonable period.

(e) Treatment of Payments Subject to Section 280G. It is the understanding of
the Executive and of the Company that certain payments by the Company to or for
the benefit of the Executive under this Agreement or any other agreement or
plan, if any, pursuant to which the Executive is entitled to receive payments or
benefits may be subject to the provisions of Section 280G of the Code or any
like statutory or regulatory provision relating to parachute payments as such
term is defined in section 280G(b)(2) of the Code (a "Parachute Payment"). In
general, under Section 280G, a Parachute Payment is a compensatory payment
(including the accelerated vesting of compensatory stock options made upon the
occurrence of a change in control of the Company) to the extent that the payment
exceeds three times the Executive's annual compensation.

(i) Reduction of Minimal Parachute Payment. Notwithstanding any other provision
of this Agreement or any such agreement or plan, the amount of the payment
pursuant to Section 5(d) hereof or any other payments (a "Change in Control
Payment") made to the Executive pursuant to a change in control as defined in
Section 280G that is treated as a Parachute Payment is less than 10% of the
Change in Control Payment, such Change in Control Payment shall be reduced to an
amount such that the Executive will not receive any Parachute Payment. To the
extent that such Parachute Payments have been made to or for the benefit of the
Executive, the Executive shall refund such Parachute Payment to the Company with
interest thereon at the applicable Federal rate determined under Section 1274(d)
of the Code, compounded annually, or at such other rate as may be required in
order that no such payments shall subject to Section 280G or any like statutory
or regulatory provision. To the extent that there is more than one



--------------------------------------------------------------------------------

method of reducing the payments to bring them within the limitations of said
Section 280G or any like statutory or regulatory provision, the Executive shall
determine which method shall be followed, provided that if the Executive fails
to make such determination within forty-five (45) days after the Company has
given notice of the need for such reduction, the Company may determine the
method of such reduction in its sole discretion.

(ii) Payment of Tax Gross-Up for Substantial Parachute Payments. In the event
that (i) the Company makes a Change in Control Payment to the Executive under
this Agreement or under any other arrangement that is determined to constitute a
Parachute Payment and (ii) the amount of such Parachute Payment is 10% or more
of the Change in Control Payment, the provisions of Section 5(e)(i) shall not
apply to such Parachute Payment and the Company shall pay to the Executive,
prior to the time any excise tax imposed by section 4999 of the Code (“Excise
Tax”) is payable with respect to such Payment, an additional amount (the
“Gross-Up Payment”) which, after the imposition of all income and excise taxes
thereon (and assuming all federal, state and other income taxes are imposed at
the highest marginal rate), is equal to the Excise Tax on such Payment.

(iii) Determination of Parachute Payment Status. The determination of whether
any Payment constitutes a Parachute Payment and, if so, the amount, if any, to
be paid by the Executive to the Company under Section 5(e)(i) hereof or to the
Executive by the Company under Section 5(e)(ii) hereof and the time of payment
pursuant to this Section 5(e) shall be made by a nationally-recognized
independent accounting firm (the “Auditor”) selected and paid for by the
Company. Any Gross-Up Payment shall be paid by the Company to the Executive no
later than ten calendar days after the receipt of the Auditor’s determination.
Any determination by the Auditor shall, subject to the provisions of this
Agreement, be binding upon the Company and the Executive.

(iv) As a result of uncertainty in the application of sections 280G and 4999 of
the Code, or other circumstances, at the time of the initial determination by
the Auditor hereunder, it is possible that the Gross-Up Payment made will have
been an amount more than the Company should have paid pursuant to Section 5(e)
(the “Overpayment”) or that the Gross-Up Payment made will have been an amount
less than the Company should have paid pursuant to Section 5(e) (the
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, with respect to the Executive's liability under section 4999 of
the Code such that an Overpayment has been made, then to the extent permitted by
applicable law, the Executive agrees to return to the Company the amount of the
Overpayment that the Executive recovers. In the event that there is a final
determination by the Internal Revenue Service, or a final determination by a
court of competent jurisdiction with respect to the Executive's liability under
section 4999 of the Code such that an Underpayment arises under this Letter
Agreement, then any such Underpayment shall be promptly paid by the Company to
or for the benefit of the Executive.

(v) The Executive agrees to notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would result in a determination
that an Overpayment or an Underpayment had occurred. Such notification shall be
given as soon as practicable but no later than 10 business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim. In the case of a claim that would result in an
Underpayment, such notice shall include the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30 calendar day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date



--------------------------------------------------------------------------------

that any payment of taxes with respect to such claim is due). If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall cooperate with the Company
provided that the Company shall bear and pay directly all costs and expenses
(including, without limitation, attorneys fees, additional interest and
penalties) incurred in connection with such contest.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company for which the Executive may qualify. Vested
benefits and other amounts that the Executive is otherwise entitled to receive
on or after the Date of Termination under any plan, policy, practice or program
of, or any contract or agreement with, the Company shall be payable in
accordance with such plan, policy, practice, program, contract or agreement, as
the case may be, except as explicitly modified by this Agreement.

7. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

8. Confidential Information. The Executive agrees and acknowledges that by
reason of his employment by and service to PharMerica, he will have access to,
become exposed to and/or become knowledgeable about confidential information of
PharMerica (the “Confidential Information”), including, without limitation,
proposals, plans, inventions, practices, systems, programs, processes, methods,
techniques, research, records, supplier sources, customer lists and other forms
of business information that are not known to PharMerica’s competitors, are not
recognized as being encompassed within standard business or management practices
and/or are kept secret and confidential by PharMerica. The Executive agrees that
at no time during or after employment with PharMerica will the Executive
disclose or use the Confidential Information except as may be required in the
prudent course of business for the benefit of PharMerica. The Executive also
agrees to be subject to PharMerica’s Code of Business Conduct and Ethics as in
effect from time to time during the Employment Period.

9. Non-Competition. While employed by PharMerica and for twelve (12) months
afterwards, the Executive will not, without PharMerica’s prior written consent,
engage directly or indirectly in any Competing Business whether as an employer,
officer, director, owner, stockholder, employee, partner, joint venturer or
consultant. A Competing Business is any person, company, partnership or entity
that competes with PharMerica in the sale, marketing, production, distribution,
research or development of Competing Products. Competing Products are any
product or service in existence or under development (including any product or
service provided internally by a hospital, nursing home, long-term care provider
or other institutional pharmacy provider) that competes with any product or
service of PharMerica about which Executive obtained Confidential Information or
for which Executive had sales, marketing, production, distribution, research or
development responsibilities in the last two years of Executive’s employment
with PharMerica. Where a Competing Business is part of a larger pharmaceutical
or healthcare provider, only that part of the company which actually produces or
provides Competing Products shall be considered a Competing Business subject to
the restrictions of this paragraph. The Executive acknowledges that to protect
PharMerica’s Confidential Information and business relationships, which are
valuable regardless of Executive’s location, the geographic reach of this
non-competition agreement shall be the United States, a territory which is
co-extensive with the PharMerica’s business and the Executive’s
responsibilities. Nothing in this Agreement prevents the Executive from owning
not more than 5% of the equity of a publicly traded entity. For the avoidance of
doubt, and without implication of limitation, Competing Businesses include
Omnicare, Inc., Continuing Care Rx, Inc., Woodhaven Health Services, Millennium
Pharmacy Systems, Inc., UHS-Pruitt Corp., Senior Care Pharmacy Services, Inc.,
SeniorMed, a Walgreens Company, and any of their subsidiaries or affiliates.

10. Non-Solicitation of Clients and Customers. The Executive will not, directly
or indirectly, during the twelve (12) month period following termination of
employment, (i) for any



--------------------------------------------------------------------------------

Competing Business solicit or accept business from any client or customer of
PharMerica or any specifically identified prospective client or customer of
PharMerica which Executive solicited, with which Executive maintained a business
relationship, or about which Executive obtained Confidential Information on
behalf of PharMerica, in the twenty-four months preceding the end of employment
with PharMerica; (ii) cause a client or customer, or any specifically identified
prospective client or customer of PharMerica, to terminate or otherwise diminish
its business relationship with PharMerica.

11. Non-Solicitation of Employees. The Executive will not, directly or
indirectly, during the twelve (12) month period following termination of
employment, induce any person who is an employee, officer, director, or agent of
PharMerica, to terminate such relationship.

12. Extended Duration for Violations and During Lawsuit. The Executive agrees
that the duration of the non-competition and non-solicitation obligations set
forth in this Agreement shall be extended by the period of time in which the
Executive is in breach of those obligations. The Executive further agrees that
the duration of the non-competition and non-solicitation obligations in this
Agreement shall be extended and their expirations tolled upon the filing of any
lawsuit challenging the validity or enforceability of the Agreement until the
lawsuit is finally resolved and all rights of appeal have expired.

13. Injunctive Relief and Attorneys’ Fees. The Executive acknowledges and agrees
that a breach of the restrictions in Sections 8-11 of this Agreement will not be
adequately compensated by monetary damages. The Executive agrees that actual
damage may be difficult to ascertain and that, in the event of any such breach,
PharMerica shall be entitled to injunctive relief in addition to such other
legal or equitable remedies as may be available to PharMerica. If the Executive
is found to have breached this Agreement or PharMerica is successful in
obtaining a court order prohibiting the Executive from violating this Agreement,
PharMerica will be entitled to collect from the Executive damages, including
reasonable attorneys’ fees incurred by PharMerica in seeking to enforce this
Agreement.

14. Reasonable Restrictions. The Executive acknowledges and agrees that the
restrictions contained in this Agreement are reasonable and necessary to protect
and preserve the legitimate interests, properties, goodwill and business of
PharMerica, and that PharMerica would not have entered into this Agreement in
the absence of such restrictions.

15. Scope of Restrictions. In the event that the provisions of this Agreement
should ever be adjudicated to exceed the limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.
PharMerica expressly reserves the right to limit the scope of these covenants
unilaterally to ensure enforcement. Asserting any claims against PharMerica will
not relieve Executive of obligations under this Agreement or constitute a
defense to its enforcement.

16. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Lexington, Kentucky in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 16 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 16 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 16.



--------------------------------------------------------------------------------

17. Successors. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.

18. Miscellaneous.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Kentucky without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) If a claim or action at law or in equity is commenced to enforce or
interpret the terms of this Agreement and such claim or action is determined by
the presiding fact-finder to have been frivolous or pursued in bad faith, the
prevailing party shall be entitled to recover, in addition to any other relief,
all attorney’s fees incurred by such prevailing party.

(c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive, to the address on file with the Company.

If to the Company:

Director, Human Resources

PharMerica Corporation

1901 Campus Place

Louisville, KY 40299

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (c) of Section 18. Notices and communications
shall be effective when actually received by the addressee.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local,
and foreign taxes that are required to be withheld by applicable laws or
regulations.

(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement (including,
without limitation, the



--------------------------------------------------------------------------------

right of the Executive to terminate employment for Good Reason pursuant to
paragraph (c) of Section 5 of this Agreement) shall not be deemed to be a waiver
of such provision or right or of any other provision of or right under this
Agreement.

(g) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A of the Code. If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Company
and the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereof) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A will be achieved.

(h) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter of the Agreement and supersedes all prior
agreements between the parties with respect to any related subject matter.

(i) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

19. The respective rights and obligations of the parties hereunder shall survive
any termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations, including, but not by way
of limitation, those rights and obligations set forth in Sections 3, 5, 6, 8, 9,
10, 11, 16 and 18.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Committee, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

PHARMERICA CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

EXECUTIVE

 

John Kernaghan



--------------------------------------------------------------------------------

EXHIBIT 1

SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this      day of             ,         , by and between PharMerica
Corporation (the “Company”) and                                              
(the “Executive”).

WHEREAS, Executive formerly was employed as                     ;

WHEREAS, Executive and Company entered into an Employment Agreement, dated
                 ,         , (the “Employment Agreement”) which provides for
certain severance benefits in the event that Executive’s employment is
terminated on account of a reason set forth in the Employment Agreement;

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective             
    ,          (the “Date of Resignation”); and

WHEREAS, in connection with the Executive’s resignation, the parties have agreed
to a separation package and the resolution of any and all disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in Paragraph 5 of this Agreement, to which Executive acknowledges he
is not otherwise entitled, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates, subsidiaries
and parents, and its officers, directors, employees, and agents, and its and
their respective successors and assigns, heirs, executors, and administrators
(each, a “Releasee” and collectively, “Releasees”) from all causes of action,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
ever had, now has, or hereafter may have, whether known or unknown, or which
Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, from the beginning of Executive’s employment
to the date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with the Company and/or its predecessors,
subsidiaries or affiliates, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act (“OWBPA”), Title VII of
The Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, the Kentucky Civil Rights Act, and any claim for wages, bonuses, stock
options, restricted stock or awards, or any other compensation, and any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraph 10 below, Executive represents and affirms that (i) Executive has not
filed or caused to be filed on Executive’s behalf any claim for relief against
the Company or any Releasee and, to the best of Executive’s knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on Executive’s behalf; (ii) Executive has not reported
any improper, unethical or illegal conduct or activities to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company, to any member of the Company’s legal or



--------------------------------------------------------------------------------

compliance departments, or to the ethics hotline, and has no knowledge of any
such improper, unethical or illegal conduct or activities; and (iii) Executive
will not file, commence, prosecute or participate in any judicial or arbitral
action or proceeding against the Company or any Releasee based upon or arising
out of any act, omission, transaction, occurrence, contract, claim or event
existing or occurring on or before the date of this Agreement.

(c) Nothing in the Agreement will be deemed to release the Company from
(i) claims solely to enforce this Agreement, (ii) claims for indemnification
under the Company’s By-Laws, or (iii) claims for payment or reimbursement
pursuant to any employee benefit plan, policy or arrangement of the Company.

2. In consideration of the Company’s agreements as set forth in Paragraph 5
herein, Executive reaffirms and agrees to be bound by the terms of Sections 9-11
of his Employment Agreement.

3. Executive agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ
Executive in the future. Executive hereby resigns as an officer and director of
all direct and indirect subsidiaries of the Company, as applicable.

4. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement. The Company agrees that none of its officers,
directors, employees, agents or representatives will disparage or subvert the
Executive, or make any statement reflecting negatively on the Executive,
including, but not limited to, any matters relating to the Executive’s
performance or the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

5. In consideration for the Executive's agreement as set forth herein, the
Company shall provide the following:

(a) The severance benefits described in Section 5 of the Employment Agreement;
and

(b) for the twelve (12) month period following the Date of Resignation,
Executive will receive waiver of the applicable premium otherwise payable for
COBRA continuation coverage for Executive, his spouse and eligible dependents
(to the extent covered on the Date of Resignation) for health, prescription,
dental and vision benefits; provided, however, that to the extent COBRA
continuation coverage eligibility expires (unless such expiration is due to
eligibility for other group health insurance or Medicare) before the end of such
twelve month period. Executive will receive payment, on an after-tax basis, of
an amount equal to the premium

 

2



--------------------------------------------------------------------------------

the Company would have otherwise waived for COBRA coverage. The obligations of
the Company to provide benefits under this Section 5(b) shall terminate on the
date of occurrence of the first to occur of any of the following, if any of the
following should occur prior to the end of the twelve (12) month period: (i) the
date of commencement of eligibility of Executive under the group health plan of
any other employer or (ii) the date of commencement of eligibility of Executive
for Medicare benefits.

(c) The Company will maintain, for no less than 6 (six) years following the Date
of Resignation, directors’ and officers’ liability insurance covering the
Executive’s potential liability in connection with his employment by the Company
in amounts and on terms that are commensurate with the coverage provided to its
active officers and directors of the Company.

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations and acknowledgements in, this Agreement. Executive acknowledges
that if Executive had not executed this Agreement containing a release of all
claims against the Company, Executive would only have been entitled to the
payments provided in the Company’s standard severance pay plan for employees.

7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter Executive has with the
Company, and any and all prior agreements or understandings, whether written or
oral, between the parties shall remain in full force and effect to the extent
not inconsistent with this Agreement, and further, that, except as set forth
expressly herein, no promises or representations have been made to Executive in
connection with the termination of Executive’s employment agreement or offer
letter with the Company, or the terms of this Agreement. Notwithstanding
anything in this Agreement to the contrary, the terms and conditions set forth
in Sections 8-11 of the Executive's Employment Agreement shall remain in full
force and effect.

8. Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive’s spouse, attorney and, as necessary, tax/financial advisor.
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

9. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all beepers,
credit cards, cellular telephone equipment, business cards and computers. As of
the Date of Resignation, the Company will make arrangements to remove, terminate
or transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

 

15



--------------------------------------------------------------------------------

10. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s General
Counsel or Human Resources Director; or (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

12. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Kentucky.

15. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of Executive’s employment
relationship with the Company and the termination of that employment
relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, to which Executive acknowledges
he is not otherwise entitled, and which Executive acknowledges is adequate and
satisfactory to Executive;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Executive with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Agreement is satisfactory
to Executive; and

 

16



--------------------------------------------------------------------------------

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven day revocation period. Notice of Revocation, if
any, will be provided by hand delivery to the General Counsel, PharMerica
Corporation, 1901 Campus Place, Louisville, Kentucky. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this      day
of             ,         .

 

 

    Witness:  

 

[Executive]       PHARMERICA CORPORATION       By:  

 

    Witness:  

 

Name:  

 

      Title:  

 

     

 

18